DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/22 has been entered.
Status of the claims:  Claims 1-3, 5, 8-10, 12-21, 24, 26, 29, 35, 41-45, 47, 52 are currently pending.  Claim 52 was newly presented.
Priority:  This application is a 371 of PCT/CN2017/081977 (04/26/2017)
and claims foreign priority to CHINA 201610264059.0 (04/26/2016).
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-3, 5, 8-10, 12-21, 24, 26, 29, 35, 41-43, in the reply filed on 3/21/20 is acknowledged.   Applicant also elected the species of SEQ ID NO: 7 (gctcttccgatctnbbbbbtggg) and 11 (gctcttccgatctnbbbbbgttt) as the first primer and SEQ ID NO: 8 (gctcttccgatctndddddtggg) and 12 (gctcttccgatctndddddgttt) as the third primer (N = A or T or C or G).
Double Patenting
Claims 1-3, 5, 8-10, 12-21, 24, 26, 29, 35, 41-43, 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of US Patent No. 11041192 (issuing from the prior application 15/756987). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims the same method of amplifying genomic DNA comprising providing a reaction mixture comprising the DNA, primers, nucleotides, and polymerase, and placing the mixture in an amplication system to produce an amplification product.  The patent claims anticipate or render the instant claims obvious because one of ordinary skill in the art would reasonably consider implementing well-known techniques in DNA amplification techniques and readily arrive at the claimed invention.
Applicant previously acknowledged the provisional rejection and stated that a terminal disclaimer will likely be filed upon indication of allowable subject matter.  This rejection is maintained.
Claims 1-3, 5, 8-10, 12-21, 24, 26, 29, 35, 41-43, 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9617598. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a method of amplifying the whole genome of a single cell comprising providing genomic DNA in a reaction vessel, adding primers having a common sequence, a variable sequence and a fixed sequence to the reaction vessel to produce a reaction mixture, wherein the common sequence includes G, T and A but not C, subjecting the reaction mixture to a polymerase reaction to allow amplification and repeating steps to produce amplicons of the genomic DNA.  The patent claims anticipate or render the instant claims obvious because one of ordinary skill in the art would reasonably consider implementing well-known techniques in DNA amplification techniques and readily arrive at the claimed invention.
Applicant previously acknowledged the rejection and stated that a terminal disclaimer will likely be filed upon indication of allowable subject matter.  This rejection is maintained.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-10, 12-21, 24, 26, 29, 35, 41-43, 52 are rejected under 35 U.S.C. 103 as being obvious over Xie et al. (US20140200146), Ward et al. (US20090099040) and Bernstein et al. (Epigenetics & Chromatin (2015) 8:27, 9 pages).
Xie teaches methods of amplifying genomic DNA as described in Fig. 1:

    PNG
    media_image1.png
    1023
    710
    media_image1.png
    Greyscale

and claimed therein (i.e. claims 1, 23, 35, 54, Example I-II, etc.).  
Xie teaches A method of amplifying genomic DNA (claim 1), said method comprises: 
(a) providing a first reaction mixture, wherein the first reaction mixture comprises a sample containing the genomic DNA, a plurality of first primers, a mixture of nucleotide monomers, and a nucleic acid polymerase ([0108]-[0113]), 
wherein each of the first primer consists of, in a 5' to 3' orientation, a common sequence and a first variable sequence, or a common sequence, a first spacer sequence and a first variable sequence,
wherein the common sequence is located at 5' end of the first primer, the first variable sequence is located at 3' end of the first primer, said first variable sequence consists of a first random sequence and a fixed sequence at its 3' end (first primer - [0109]:
“NG 5′-GT GAG TGA TGG TTG AGG TAG TGT GGA GNNNNNGGG-3′ ”; claim 2), wherein the first random sequence is, in a 5' to 3' orientation, sequentially Xa1Xa2......Xan, and Xai (i=1 -n) of the first random sequence all belong to a same set, said set is selected from B, or D, or H, or V, wherein B={T, G, C}, D={A, T, G}, H={T, A, C}, V={A, C, G}, wherein Xai represents the ith nucleotide from 5' end of the first random sequence, n is a positive integer selected from 3-20, and wherein said fixed sequence is a base sequence that can improve genome coverage (instant specification [0011]: “a fixed sequence at their 3′ ends, said fixed sequence is a base sequence that can improve genome coverage. In some embodiments, the fixed sequence is selected from the group consisting of CCC, AAA, TGGG, GTTT, GGG, TTT, TNTNG or GTGG”); 
the first reaction mixture further comprises a plurality of third primers, wherein each of the third primer consists of, in a 5' to 3' orientation, the common sequence and a third variable sequence, or the common sequence, a third spacer sequence and a third variable sequence,  wherein the common sequence is located at 5' end of the third primer, the third variable sequence is located at 3' end of the third primer, said third variable sequence consists of a third random sequence and a fixed sequence at its 3' end (third primer - [0109]: “NT 5′-GT GAG TGA TGG TTG AGG TAG TGT GGA GNNNNNTTT-3′ “; claim 2), wherein the third random sequence is, in a 5' to 3' orientation, sequentially Xb1Xb2......Xbi, and Xb (i=1-n), and the third random sequence all belong to a same set, said set is selected from B, or D, or H, or V, wherein B={T, G, C}, D={A, T, G}, H={T, A, C}, V={A, C, G}, and Xb, (i=1-n) and Xai (i=1-n) belong to different sets, wherein Xb; represents the ith nucleotide from 5' end of the third random sequence, n is a positive integer selected from 3-20, and wherein said fixed sequence is a base sequence that can improve genome coverage; 
(b) placing the first reaction mixture in a first thermal cycle program for pre-amplification, to obtain a pre-amplification product ([0111]); 
(c) providing a second reaction mixture, said second reaction mixture comprises said pre- amplification product obtained from step (b), a second primer, a mixture of nucleotide monomers, and a nucleic acid polymerase, wherein the second primer comprises or consists of, in a 5' to 3' orientation, a specific sequence and the common sequence ([0114]-[0116]); 
(d) placing the second reaction mixture in a second thermal cycle program for amplification, to obtain an amplification product ([0117]).  
	Xie teaching in claims 1 and 2 along with the cited portions above correspond to the instantly claimed method wherein Xie’s primers, i.e. of claim 2, correspond to the instant claim’s “first primer” and “third primer”.  Although Xie teaches primers comprising a common, variable, and fixed sequence where the variable sequence is degenerate and the sequences are selected to be non-self-complementary to reduce primer dimerization ([0033]-[0034]), Xie does not specifically teach the instant claim limitation of Xb and Xa belong to different sets.  However, Ward teaches utilizing degenerate sequences in primers from sets of B, D, H, V as in the instant claims to reduce dimerization (claim 1, 5-7, [0003], [0014], Examples).  One of ordinary skill in the art would reasonably consider utilizing the Ward degenerate sequences in the Xie method because it addresses the dimerization issue specifically referred to by Xie.  Thus, one of ordinary skill in the art would combine the two approaches and arrive at the claimed invention.  Furthermore, Bernstein teaches a similar approach utilizing designed primers including a common and variable region in improving NGS techniques (Abstract, Figure 1, Figure S1, Supplemental Tables 1 and 2) which corresponds to the same primers as the elected species.   One of ordinary skill in the art would have reasonably considered utilizing a combined primer with the elements of Xie, Ward, and Bernstein because they all relate to technique for improving NGS through primer design and an improved two-step PCR which also avoids known problems such as primer dimers.  Regarding claims 41-42, Xie teaches analyzing the amplified genomic DNA for cancer.  Regarding claim 43, Xie teaches the DNA is from blastomeres, cultured cells, and extracted gDNA ([0025], [0062] [0099]).  Regarding new claim 52, Ward teaches that the random sequence has the same length (claim 3).
One of ordinary skill in the art following the teaching of Xie would have reasonably considered techniques in primer design that were successful such as using sets of sequences generated from B, D, H, and V, particularly considering Ward teaches the utility of such an approach ([0014]):
It has been discovered that oligonucleotides comprising a mixture of 4-fold degenerate nucleotides, 3-fold degenerate nucleotides, and/or 2-fold degenerate nucleotides have reduced intramolecular and/or intermolecular interactions, while retaining adequate sequence diversity for the representative amplification of a target nucleic acid. These oligonucleotides comprising semi-random regions are able to hybridize to many sequences throughout the target nucleic acid and provide many priming sites for replication and amplification of the target nucleic acid. At the same time, however, these oligonucleotides generally neither self-hybridize to form primer secondary structures nor cross-hybridize to form primer-dimer pairs.

which one of ordinary skill in the art would have recognized would be readily combinable with the Xie’s primers and arrive at the claimed invention.
Regarding any alleged unexpected technical effect of eliminating primer dimers and increases matching to target genomic DNA, Xie and Ward both teach their techniques reduce primer dimer formation as well as target diversity (Ward [0014]: “retaining adequate sequence diversity for the representative amplification of a target nucleic acid”; XIe [0009]: “Methods provided herein minimize amplification bias and provide substantially complete or complete genome coverage of DNA sequencing of genomic DNA”).  Based on the teaching of the prior art, one of ordinary skill in the art would have had an expectation that primer dimers would be reduced while also having good sequencing coverage. 
Response to Applicant Remarks
Applicant argues that the first and third primers differ from the teaching of Xie and points to examples comparing the instant claims  “random” and “fixed” sequences via example of first primer: BBBBBTGGG (random=5B, fixed=TGGG) and third primer: DDDDDTGGG (random=5D, fixed=TGGG) which are different in the random sequences.  In comparison, Xie teaches corresponding primers also having a “random” and “fixed” sequences (claim 1: “primers having a common sequence, a variable sequence and a fixed sequence”) with an example of NNNNNGGG (claim 2; [0033]: “The fixed sequence includes or is composed of between 2 and 4 nucleotides and where the fixed sequence avoids self-complementary sequences. For example, the fixed sequence can include three G (i.e., G-G-G) or three T (i.e., T-T-T) or TTG, GAA or ATG.”) – thus there are no differences among the fixed sequences and the instant claims.  As detailed supra, although Xie teaches the random sequence of NNNNN, this differs from the instant claims by the use of sets of primers having random A,T,C,G vs the instant claims semi-random B,D,H,V.  One of ordinary skill in the art would have considered the teaching of Ward in improving Xie because Ward specifically identifies the problem with primer dimer formation in random primers (Ward [0003]: “random primer complementarity results in excessive primer-dimer formation”) and solves the problem by utilizing “oligonucleotide primers that are substantially non-complementary while still having a high degree of sequence diversity” such as Xp (claim 3: p is from 2 to 20; claim 1: “X is a 3-fold degenerate nucleotide selected from the group consisting of B, D, H, and V”; [0031]: “The plurality of oligonucleotides, therefore, may comprise the following formulas: B2-20, D2-20, H2-20, or V2-20.”), which is the same sequence as in the instant claims and example above.  
Regarding the argument that the instant claims are selected from two different sets of 2-fold degenerated nucleotides, Ward teaches two degenerate oligonucleotide primers having different sequences (Ward [0044]: “the target nucleic acid may be a mixture of degenerate oligonucleotide primers having different sequences. The mixture may comprise two degenerate oligonucleotide primers”) which one of ordinary skill in the art would have considered in optimizing primers that minimize dimer formation just as was done by Ward.  
Applicant argues that the primers of Bernstein play a different role and solve a different technical problem and thus one of ordinary skill in the art would not combine the reference with Xie and Ward.  This is not persuasive because Bernstein teaches a similar approach utilizing designed primers including a common and variable region in improving NGS techniques (Bernstein Abstract, Figure 1, Figure S1, Supplemental Tables 1 and 2, the same primers as the instant elected species) all of which share the same technical problem of primer dimers (Bernstein p. 2) which one of ordinary skill in the art would have considered in combination with Xie.   In addition, Xie, Ward, and Bernstein all relate to techniques for improving NGS through primer design and an improved two-step PCR which also avoids known problems such as primer dimers.
None of Applicant’s arguments are persuasive and the rejection is maintained as amended.

Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639